PER CURIAM.
We accepted review of Executive Health Services, Inc. v. State Farm Fire and Casualty Co., 498 So.2d 1268 (Fla. 2d DCA 1986), because of apparent conflict with Six L’s Packing Co. v. Florida Farm Bureau, 276 So.2d 37 (Fla.1973), and because it presented the same issue as the certified question of great public importance in Crown Life Insurance Co. v. McBride, 472 So.2d 870 (Fla. 4th DCA 1985). Having now issued Crown Life Insurance Co. v. McBride, 517 So.2d 660 (Fla.1987), which resolves the issue consistent with the district court decision below and distinguishes the apparent conflict with Six L’s, we determine that we do not have jurisdiction. Therefore, the petition for review is denied.
No motion for rehearing will be accepted. Fla.R.App.P. 9.330(d).
It is so ordered.
OVERTON, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
MCDONALD, C.J., and EHRLICH, J., dissent.